Citation Nr: 0519680	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).   

The appellant was afforded a personal hearing before a 
hearing officer at the RO in October 2004.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that he has PTSD as a result of service 
in Vietnam.  On the accompanying medical history to the 
October 1967 service entrance examination report, the 
appellant indicated that he had or had had frequent trouble 
sleeping, frequent or terrifying nightmares, and depression 
or excessive worry.  His neuropsychiatric status was assigned 
a profile of "1."  A July 1968 record of treatment notes 
complaints of insomnia.  In September 1968, nervousness was 
noted.  An October 1971 record of treatment notes complaints 
of nervousness and headaches.  The impression was tension 
headache.  A November 1971 mental health referral notes the 
appellant had multiple personal problems.  The record 
reflects he was counseled.  The examiner noted "no psych 
problems.  "At separation in November 1971, psychiatric 
examination was normal.  On the accompanying medical history, 
he denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  

At a personal hearing in October 2004, he testified that in 
the late 1960s, his location in Phan Rang came under mortar 
attack, and that when he came out from under cover, he 
witnessed the dead body of a fellow soldier, J. L.,  who had 
been blown up in the mortar attack.  Transcript at 5-6 
(2004).  In addition, he stated that in Cam Ranh Bay in the 
summer of 1969, as a result of racial tension, fellow 
soldiers put a gun in his mouth to make him prove he was not 
a spy.  Id. at 7.  He related that in Nha Trang, he witnessed 
dead bodies and body parts of fellow soldiers who had been 
killed by the enemy in the shower.  Id. at 9-10.  The 
appellant stated that he was diagnosed by a private 
psychiatrist as a paranoid schizophrenic in about 1972.  Id. 
at 14.  

A March 2002 VA treatment record reflects diagnoses to 
include, dysthymic disorder and a personality disorder.  The 
examiner stated that the appellant met PTSD criterion B, C, 
and D, with a diagnosis of PTSD suggested.  The examiner 
added that the diagnosis could not be attached until review 
of the C-file had been accomplished.  There is insufficient 
evidence upon which to base a determination as to whether any 
PTSD is related to service.  

The appellant is advised that if he has any information in 
support of his claim, he must submit the evidence.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should respond to the 
following:  Does the appellant have 
PTSD?  A complete rationale should 
accompany the opinion provided.  The 
examiner should review the claims file.  

2.  If the appellant is diagnosed with 
PTSD, the AOJ should attempt 
verification of the reported stressors.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



